          Case 5:19-cv-05309-JLS Document 26 Filed 06/09/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   CHRISTOPHER EDWARD MILLER,

                          Plaintiff,
                                                                 CIVIL ACTION
           v.                                                    NO. 19-5309


   RYAN BURGETT, et al.

                          Defendants.

                                                 ORDER

       AND NOW, this 8th day of June, 2021, after a review of the defendants’ Motion to

Dismiss, and review of the video footage plaintiff attached to his complaint, it is hereby

ORDERED that defendants’ Motion to Dismiss is GRANTED IN PART and DENIED IN

PART. Plaintiff’s Eighth Amendment claim is dismissed, and his five other counts survive the

Motion to Dismiss.




                                                     BY THE COURT:

                                                     Jeffrey L. Schmehl
                                                     Jeffrey L. Schmehl, J.
